Case 1:20-cv-01449-SDG Document 4-14 Filed 04/03/20 Page 1 of 10



                         EXHIBIT 13
      Case 1:20-cv-01449-SDG Document 4-14 Filed 04/03/20 Page 2 of 10




            DECLARATION OF SHELLEY VANESSA DINGUS

I, Shelley Vanessa Dingus, hereby declare under the penalty of perjury pursuant to

28 U.S.C. § 1746:

   1. I am at least 18 years of age and am competent to sign this declaration. I make

      this declaration based on my personal knowledge except where I have

      indicated otherwise.    If called as a witness, I could and would testify

      competently and truthfully to these matters.

   2. I am 52 years old and am a citizen of England. I have been married for 21

      years to a U.S. citizen who is a U.S. Air Force veteran. I have five children,

      ages 17 to 28; two of them were born in the United States. I have resided in

      the United States for over nine years.

   3. My primary residence is in Norton, Virginia, where I lived with my husband

      and two younger sons until my detention by ICE. Prior to my detention, I had

      been working as a senior healthcare specialist for over 18 years.

   4. I am currently detained at Irwin County Detention Center (ICDC) in Ocilla,

      Georgia. I have been in ICE custody since January 2020, when I was placed

      in removal proceedings based on drug-related convictions that resulted in a

      suspended sentence, but no jail time.

   5. I have suffered from asthma throughout my life and require the use of an

      albuterol inhaler two-three times per day to treat my condition and prevent my

                                         1
   Case 1:20-cv-01449-SDG Document 4-14 Filed 04/03/20 Page 3 of 10




   lungs     from      collapsing.     I     also     suffer     from      chronic

   obstructive pulmonary disease which makes my asthma worse.

6. I have also suffered from eczema since I was a child. This condition causes

   severe skin allergies and open wounds that, if not properly treated, could

   become infected. Since I was detained, my skin has become extremely dry,

   and I have developed scabs all over my scalp. My skin is so itchy that I feel

   like I have bugs crawling all over me. I have also had severe skin reactions

   since being at ICDC, I think caused by the laundry detergent used by ICDC

   to wash detainees’ clothes and sheets. I require a consistent regime of body

   lotion and cream to treat my skin condition.

7. I also have recurrent migraines at least three-four times per week, but ICE has

   refused to prescribe any medication despite their knowledge that I used to take

   prescription drugs for this condition before entering ICE detention. The

   migraines make me extremely sensitive to light and cause me severe

   headaches that typically last between four and 72 hours. They also make me

   lose my appetite.

8. In addition, I have been diagnosed with depression and anxiety, for which I

   used to take anti-depressants prior to my confinement. Since I have been in

   detention, I have constant panic attacks as often as two to three times per week

   and can barely get more than three hours of sleep a night.

                                       2
   Case 1:20-cv-01449-SDG Document 4-14 Filed 04/03/20 Page 4 of 10




9. I also need hormone replacement tablets since I had a full hysterectomy 11

   years ago. These tablets are critical to my wellbeing, as they reduce my day

   and night sweats and help me balance my moods. However, ICE does not

   consistently provide me with these tablets.

10. Living with all these medical conditions is a real challenge here at ICDC. Each

   morning a “pill” cart comes to my dorm, but some of my medication is often

   missing. If ICE forgets any of my prescribed medications, I must then make a

   medical request to the assigned guard. Depending on which guard is on duty,

   I may or may not get my medication. This is impacting my health. For

   example, this past Monday evening, ICE forgot to provide me with Singulair,

   a prescription pill used to help treat my asthma. Whenever I miss taking this

   tablet, my chest tightens up, and I may have an asthma crisis. I often feel like

   a child having to beg to get the medicine I need.

11. The frustration of not getting adequate medical care causes my anxiety to

   skyrocket and deepens my depression. Without proper treatment, I fear for my

   life and wellbeing, particularly in this time of a public health crisis caused by

   the spread of COVID-19. It’s upsetting to have to wait four days to obtain

   something as simple as a Tylenol pill to treat a headache.

12. Medical staff at ICDC do not understand certain medical conditions, and their

   medical advice is often to ignore one’s symptoms. For example, when I

                                       3
   Case 1:20-cv-01449-SDG Document 4-14 Filed 04/03/20 Page 5 of 10




   requested medication for eczema, a medical professional at ICDC gave me a

   body lotion used to treat acne. It doesn’t matter how many times I explain my

   symptoms and show them my open wounds. For them, my condition is

   nothing more than dry skin.

13. Despite the COVID-19 crisis, it is impossible to exercise any social distancing

   here at ICDC. I share a dorm with approximately 68 other women. Our bunk

   beds are so close together that I can touch my side neighbor’s bunk bed from

   my own bed. In the cafeteria, we also sit very close to each other in

   overcrowded conditions.

14. It is just not possible to stay six feet away from other people in immigration

   detention. We all breathe the same air, live in the same enclosed areas, and

   share common spaces and amenities, such as bathrooms, showers, hand sinks,

   water fountains, and microwaves. Although ICDC provides liquid soap at the

   bathroom sinks, each detainee has to press the soap dispenser in order to get

   soap to wash their hands. There is no way to prevent the spread of a virus in

   such conditions.

15. Recently, ICDC has started distributing our meals in Styrofoam boxes, but the

   guards who deliver them don’t consistently wear gloves for this purpose.

   Guards and staff come back and forth to the facility, and there are no

   guarantees that they have not been infected with the COVID-19 virus.

                                       4
   Case 1:20-cv-01449-SDG Document 4-14 Filed 04/03/20 Page 6 of 10




16. Certain detainees known as the “dorm detail” clean our dorms twice per day.

   In recent days, ICE has given them a spray gun containing Lysol which they

   have been using without any concern for detainees like me who suffer from

   asthma. Since this practice started, my asthma has gotten much worse, and I

   have had to rely on my inhaler to keep breathing. ICDC has not provided

   masks to protect those of us with asthma and have ignored our pleas for help.

17. I have personally not observed any guards or staff wear any personal

   protective gear such as masks or gloves to prevent the spread of coronavirus.

18. I have not received any information about the symptoms of coronavirus or

   how to prevent it from spreading. We are basically educating each other based

   on what we hear from our family on the outside. All the guards tell us is to

   wash our hands for twenty seconds but nothing else.

19. As detainees, we get limited amounts of hygienic products each week, so we

   rely heavily on the money that our family members give us to buy products

   from the commissary. Unfortunately, there are many women in my dorm who

   don’t have any funds to use at the commissary, so they run out of personal

   cleaning products.

20. I am very concerned because ICE continues to bring in new detainees from

   other places, putting us at a higher risk. While none of the new detainees have

   been placed in my dorm, I am terrified about what could happen if one of them

                                      5
   Case 1:20-cv-01449-SDG Document 4-14 Filed 04/03/20 Page 7 of 10




   were sick with coronavirus.

21. Two women in my dorm have presented flu-like symptoms, including cough,

   sore throat, and fever, but the medical staff has only given them cough drops.

   In the past two days, my side bunk bed neighbor has had a persistent dry

   cough, yet she has received nothing from medical staff. No flu or coronavirus

   testing has been done her or the other women in my dorm with symptoms.

22. To this day, ICE has not done any individualized medical evaluation to

   determine whether any special measures are needed to treat my asthma,

   eczema, and other conditions or to reduce my risk of exposure to coronavirus.

   I am scared they are going to let me die right here.

23. If I am released from detention, I will comply with any applicable conditions

   of release, including attending check-ins (as I did in January 2020 before I

   was detained) and immigration court hearings.

24. Upon release, I will go to my home in Virginia and rejoin my husband and

   two children. I will self-quarantine in accordance with the government’s

   recommendations.

25. I have authorized my attorney to sign on my behalf given the difficulty of

   arranging visitation and travel in light of the current COVID-19 pandemic. If

   required to do so, I will provide a signature when I am able to do so.




                                      6
      Case 1:20-cv-01449-SDG Document 4-14 Filed 04/03/20 Page 8 of 10




I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on March 31, 2020 at Lake Worth Beach, Florida.




      ______________________

      Victoria Mesa-Estrada, Esq.

      on behalf of Shelley Vanessa Dingus




                                          7
      Case 1:20-cv-01449-SDG Document 4-14 Filed 04/03/20 Page 9 of 10




                         ATTORNEY DECLARATION

I, Victoria Mesa-Estrada, declare the following under penalty of perjury pursuant to

28 U.S.C. § 1746:

   1. My name is Victoria Mesa-Estrada. I am a licensed attorney in good standing

      in the state of Florida. I am an attorney of record in this litigation.

   2. I represent the declarant, Shelley Vanessa Dingus. Out of necessity in light

      of the COVID-19 pandemic, I signed Shelley Vanessa Dingus’s declaration

      on her behalf and with her express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies are

      prioritized for hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Centers for Disease Control and Protection

      (CDC) has issued statements warning that individuals are at a higher risk of

      infection when traveling. In addition, I am a resident of Palm Beach County,

      Florida and unable to travel to Georgia under a state “stay-at-home” order

      issued by the Governor of Florida Ron DeSantis on April 1st, 2020.

                                           8
      Case 1:20-cv-01449-SDG Document 4-14 Filed 04/03/20 Page 10 of 10




   5. In light of the above, to protect public health, I am not able to travel to the

      Irwin County Detention Center in Ocilla, Georgia, to obtain my client’s

      signature.

   6. I spoke with Shelley Vanessa Dingus via phone call, read the declaration

      to him and confirmed the accuracy of the information therein.          Shelley

      Vanessa Dingus has confirmed the accuracy of the information therein.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 1st, 2020 at Lake Worth Beach, Florida.




      ______________________

      Victoria Mesa-Estrada, Esq.

      Attorney for Plaintiffs

      Southern Poverty Law Center

      T. 786.216.9168

      victoria.mesa@splcenter.org




                                          9
